          Case 1:18-cv-00379-RCL Document 27 Filed 06/21/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
PROTECT DEMOCRACY PROJECT, INC.,                     )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       Civil Action No. 18-0379 (RCL)
                                                     )
OFFICE OF MANAGEMENT AND BUDGET                      )
and U.S. DEPARTMENT OF COMMERCE,                     )
                                                     )
               Defendants.                           )
                                                     )

                                  JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order of April 25, 2019, Plaintiff Protect Democracy

Project and Defendants the Office of Management and Budget (“OMB”) and the United States

Department of Commerce (“DOC”) respectfully submit this Joint Status Report in this Freedom

of Information Act case.

        DOC reports that it has completed its initial processing of the approximately 1,000 pages

that remain. Those records are presently under a clearance review and the agency intends to

make a final production releasing all non-exempt responsive information no later than July 17,

2019.

        On May 10, 2019, OMB informed Plaintiff that it had reviewed 300 documents

potentially responsive to its requests and released in part 37 documents and withheld in full 25

documents. On May 17, 2019, OMB informed Plaintiff that it had completed its review of 300

records and found no documents responsive to the requests. On June 17, 2019, OMB informed

plaintiff that it had reviewed 300 documents potentially responsive to its requests and released in
         Case 1:18-cv-00379-RCL Document 27 Filed 06/21/19 Page 2 of 3



part 24 documents and withheld in full 29 documents. OMB is continuing to review potentially

responsive records.

       Pursuant to the Court’s July 6, 2018, Order, ECF No. 15, the parties are scheduled to

submit another Joint Status Report on or before August 20, 2019. As the undersigned counsel

for Defendant will be out of the country between August 16 and September 2, 2019, the parties

respectfully request to submit the next Joint Status Report on September 5, 2019.

Dated: June 21, 2019                        Respectfully submitted,

                                                   /s/ Dennis Lawson
                                            Dennis Lawson
                                            D.C. Bar No. 452402
                                            DECHERT LLP
                                            1900 K Street, N.W.
                                            Washington, D.C. 20006
                                            Telephone: (202) 261-3343
                                            Dennis.Lawson@dechert.com

                                            Nicholas Passaro (admitted pro hac vice)
                                            N.Y. Bar No. 5527890
                                            DECHERT LLP
                                            1095 Avenue of the Americas
                                            New York, New York 10036
                                            Telephone: (212) 649-8755
                                            Nick.Passaro@dechert.com

                                            Counsel for Plaintiff

                                            JESSIE K. LIU, D.C. Bar No. 472845
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar No. 924092
                                            Chief, Civil Division

                                                   /s/ Paul Cirino
                                            PAUL CIRINO
                                            Assistant United States Attorney
                                            Civil Division
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530



                                                2
Case 1:18-cv-00379-RCL Document 27 Filed 06/21/19 Page 3 of 3



                           Phone: (202) 252-2529
                           paul.cirino@usdoj.gov

                           Attorneys for Defendants




                              3
